PER CURIAM.
Jerry Edwards (Edwards) seeks review of the trial court’s order denying his motion to reduce or modify sentence filed pursuant to Rule 3.800(b), on grounds it did not have jurisdiction to grant relief while his direct appeal was still pending. The motion was filed on October 11, 1996, and the order denying the motion was entered on October 22, 1996. We affirm the trial court’s order because it lacked jurisdiction to consider Edward’s motion at that time. However, since his appeal has recently been completed and the mandate issued, we affirm without prejudice for Edwards to timely refile his motion. See Fla. R.Crim. P. 3.800(c), formerly at subdivision (b).
AFFIRMED.
WEBSTER, LAWRENCE and PADOVANO, JJ., concur.